Exhibit 10.5
Buffalo Wild Wings®
Amendment to Area Development Agreement
THIS AMENDMENT is made and entered into by and among Buffalo Wild Wings
International, Inc., an Ohio corporation (“we,” “us” or “Franchisor”), and AMC
Wings, LLC, a Michigan limited liability company (“AMC”, “Developer” or “you).
All capitalized terms not defined in this Amendment have the meanings set forth
in the Area Development Agreement (defined below). To the extent that the terms
of this Amendment are inconsistent with any of the terms of the Area Development
Agreement, the terms of this Amendment will supersede and govern. This Amendment
is effective on the date we sign below (the “Effective Date”).
RECITALS
WHEREAS, Franchisor and Developer are parties to an Area Development Agreement
dated July 18, 2003 (the “ADA), pursuant to which Developer (as
successor/transferee to MCA Enterprises, LLC) was granted the right to develop
and operate ten (10) Buffalo Wild Wings restaurants;
WHEREAS, as of the Effective Date, Developer has executed five (5) Buffalo Wild
Wings franchise agreements for individual restaurants, and has developed and
currently operates three (3) Buffalo Wild Wings restaurants;
WHEREAS, Developer requested the right to develop eight (8) additional Buffalo
Wild Wings restaurants under the ADA in the Development Territory as further
specified in Section 4 below, for a total of eighteen (18) Restaurants; and
WHEREAS, Franchisor has agreed to this request, subject to the terms and
conditions hereof.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that the ADA is amended as follows:
1. Section 2.A of the ADA is deleted and replaced with the following:
“We grant to you, under the terms and conditions of this Agreement, the right to
develop and operate eighteen (18) Buffalo Wild Wings Restaurants (the
“Restaurants”) within the territory described on Appendix A (“Development
Territory”).”
2. Section 3.A of the ADA is amended to include the following language:
Franchisor and Developer acknowledge and agree that Developer previously paid a
Development Fee in the amount of $60,000 to Franchisor on or about July 18,
2003. Franchisor and Developer further acknowledge and agree that, on or before
the Effective Date of the Amendment, and in consideration of the Franchisor’s
grant of rights to develop an additional eight (8) Buffalo Wild Wings
Restaurants, Developer shall pay to Franchisor a Development Fee applicable to
these eight (8) Restaurants in the amount of $40,000. Thereafter, Developer
shall pay the balance of the Initial Franchise Fee for each subsequent
restaurant, as noted above in this Section 3.A.

 

 



--------------------------------------------------------------------------------



 



3. Appendix A attached to the ADA as of July 18, 2003 is no longer in effect as
of the Effective Date. The “Description of Development Territory” in Appendix A
to the ADA is therefore replaced with the following:
Territory in the Tampa, Florida area: North Boundary: Pasco County line &
Hernando County Line, then eastbound on a line along Pasco County line to Sumter
County Line. East Boundary: Sumter County Line/Pasco County Line southbound to
Hillsborough County Line continuing south along Hillsborough County Line to
Mansatee County, then continuing south along Manatee County line to Route 72.
South Boundary: Route 72 westbound to Gulf of Mexico. West Boundary: Route 72 &
Gulf of Mexico, then north bound along shoreline of Gulf of Mexico to Tampa Bay,
then follow eastern shoreline of Tampa Bay in a NE direction to City of Tampa;
follow Tampa Bay shoreline around Tampa Bay peninsula, then in a NW direction to
intersection with Tampa Bay shoreline and Hillsborough County line; then
northbound along Hillsborough county line to Pasco County Line eastbound to
Route 41 northbound to intersection with Pasco and Hernando County line.
Territory in Pinnellas Park, Florida: North Boundary: South side of Route 688.
East Boundary: Western shore Tampa Bay. South Boundary: Route 92 & western shore
Tampa Bay to Roosevelt Blvd. West Boundary: Roosevelt Blvd.
City Limits: The Designated Territory shall also include the city limits of
Belleville, Chesterfield, Flint, Grand Blanc, Traverse City, Petoskey, and Port
Huron in the State of Michigan and the city limits of Lakeland in the State of
Florida.
4. The table in Appendix B to the ADA, which contains the Development Schedule,
is deleted and replaced with the following:

                                      Cumulative number of         Date by Which
  Date by Which the   Restaurants Required to         Franchise   Restaurant
Must be   be Open and         Agreement Must   Opened and   Continuously
Operating         be Signed and Site   Continuously   for Business in the      
  Approval Request   Operating for   Development Territory Restaurant  
Restaurant   Must be Submitted   Business in the   as of the Date in Number  
Type   to us   Territory   Preceding Column
1
  Free Standing   Date of this Agreement   July 1, 2004     1  
2
  End Cap   August 1, 2004   July 1, 2005     2  
3
  End Cap   August 1, 2005   May 1, 2006     3  
4
  End Cap   March 1, 2006   May 1, 2007     4  
5
  End Cap   August 1, 2006   September 1, 2007     5  
6
  TBD   March 1, 2007   November 1, 2007     6  
7
  TBD   August 1, 2007   March 1, 2008     7  
8
  TBD   March 1, 2008   November 1, 2008     8  
9
  TBD   August 1, 2008   March 1, 2009     9  
10
  TBD   March 1, 2009   November 1, 2009     10  
11
  TBD   March 1, 2010   November 1, 2010     11  
12
  TBD   October 1, 2010   May 1, 2011     12  
13
  TBD   March 1, 2011   November 1, 2011     13  
14
  TBD   October 1, 2011   May 1, 2012     14  
15
  TBD   March 1, 2012   November 1, 2012     15  
16
  TBD   October 1, 2012   May 1, 2013     16  
17
  TBD   March 1, 2013   November 1, 2013     17  
18
  TBD   October 1, 2013   May 1, 2014     18  

 

2



--------------------------------------------------------------------------------



 



5. Effect. Except as expressly modified herein, the terms of the ADA control.
6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

                              FRANCHISOR:       DEVELOPER:    
 
  BUFFALO WILD WINGS
INTERNATIONAL, INC.       AMC WINGS, LLC    
 
                            By:   /s/ Sally J. Smith       By:   Diversified
Restaurant Holdings, Inc.    
 
 
 
                            Its: President and CEO           Its:   Sole Member
      Date: March 20, 2007           By:   /s/ T. Michael Ansley                
                                  Diversified Restaurant Holdings, Inc.,
Sole Member of AMC Wings, LLC    
 
                  Its:   President & CEO,    
 
                      T. Michael Ansley    

 

3